           Case 2:20-cv-03822-CFK Document 2 Filed 08/06/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ZACHARY GREENBERG                                  :
                                                   :             CIVIL ACTION
                                                   :
                                                   :
                 v.                                :
                                                   :
                                                   :
JAMES C. HAGGERTY, et al.                          :             NO.: 20-cv-03822
in his official capacity as Board Chair of The     :
Disciplinary Board of the Supreme Court of         :
Pennsylvania                                       :
                                                 ORDER

                 AND NOW, this 6TH day of AUGUST 2020, in accordance with the

court’s procedure for assignment of a United States Magistrate Judge to certain

District Court Judges on a rotating basis, it is hereby,

                 ORDERED the United States Magistrate Judge assigned to the above-

captioned case is the Honorable Henry S. Perkin.


                                                       FOR THE COURT:


                                                       JUAN R. SÁNCHEZ
                                                       Chief Judge


                                                       ATTEST:


                                                       ________________________
                                                       KATE BARKMAN
                                                       Clerk of Court
Case 2:20-cv-03822-CFK Document 2 Filed 08/06/20 Page 2 of 2
